Exhibit 10.2

SECOND AMENDMENT TO

CONDITIONAL SHARE PURCHASE AGREEMENT

This Second Amendment (this “Amendment”) is entered into by and between CareDx,
Inc. (the “Purchaser”) and FastPartner AB (the “Seller”) and amends that certain
Conditional Purchase Agreement, as amended (the “Agreement”) between the
Purchaser and the Seller relating to the sale by the Seller and the purchase by
the Purchaser of all of the Seller’s 38,886,307 shares in Allenex AB (the
“Company”) in connection with the Purchaser’s public offer to acquire all
outstanding shares in the Company announced by the Purchaser on 16 December
2015. Terms used but not defined herein shall have the meaning ascribed thereto
in the Agreement.

WHEREAS the Seller has agreed to extend the due date for the Contingent Cash
Component and the Shareholder Loan’s maturity date in consideration of the
Purchaser agreeing to pay interest thereon.

The Parties have agreed as follows:

 

1. CONTINGENT CASH COMPONENT

 

1.1 Extension of due date

The Contingent Cash Component, together with interest accrued pursuant to
Section 1.2 below, shall become payable on July 1, 2017.

 

1.2 Interest

Interest shall accrue on the Contingent Cash Component from January 1, 2017 to
the date of payment thereof at an annual interest rate of ten (10) per cent,
calculated on the basis of a 360-day year consisting of twelve 30-day months and
compounded annually on June 30 of each year.

 

2 SHAREHOLDER LOAN

 

2.1 Extension of maturity

The maturity date of the Shareholder Loan is extended until July 1, 2017, and
the defined term the “Extended Maturity Date” shall henceforth mean July 1,
2017.

 

2.2 Interest

From January 1, 2017, interest on the Shareholder Loan shall accrue at an annual
interest rate of ten (10) per cent. All other terms and conditions of the
Shareholder Loan relating to accrual and payment of interest shall remain
unchanged.

 

Second Amendment Conditional Purchase Agreement

FastPartner AB

   



--------------------------------------------------------------------------------

2.3 Further documents

As evidence of the foregoing, the Purchaser and the Company shall execute and
deliver the form of Addendum to Promissory Note (the “Shareholder Loan
Amendment”) attached hereto as Appendix 1.

 

3. REPRESENTATIONS & WARRANTIES

 

3.1 Representations & Warranties of the Seller

The Seller represents and warrants to the Purchaser that:

 

  (a) the execution, delivery and performance of this Amendment and the
Shareholder Loan Amendment, when executed and delivered, have been duly
authorised by the Seller and constitute legal, valid, binding and enforceable
obligations of the Seller; and

 

  (b) the execution, delivery and performance of this Amendment or the
Shareholder Loan Amendment by the Seller is not contrary to the provisions of
the articles of association and/or other constitutional documents of the Seller
and does not and will not result in any breach of the terms of, or constitute a
default under, any instrument or agreement to which the Seller or any of its
affiliates is a party or by which it or any of its affiliates is bound.

 

3.2 Representations & Warranties of the Purchaser

The Purchaser represents and warrants to Seller that:

 

  (a) the execution, delivery and performance of this Amendment has been duly
authorised by the Purchaser and constitutes a legal, valid, binding and
enforceable obligation of the Purchaser; and

 

  (b) the execution, delivery and performance of this Amendment by the Purchaser
is not contrary to the provisions of the articles of association and/or other
constitutional documents of the Purchaser and does not and will not result in
any breach of the terms of, or constitute a default under, any instrument or
agreement to which the Purchaser or any of its affiliates is a party or by which
it or any of its affiliates is bound.

 

4. REQUIRED CONSENTS AND APPROVALS

The parties hereto acknowledge and agree that this Agreement is subject to the
written consent or approval of each of East West Bank (if required) and Danske
Bank A/S.

 

5. GOVERNING LAW; DISPUTE RESOLUTION

This Amendment, including the arbitration clause, shall be governed by and
construed in accordance with Swedish substantive law.

 

Second Amendment Conditional Purchase Agreement

FastPartner AB

  2  



--------------------------------------------------------------------------------

Any dispute arising out of or in connection with this Amendment shall be finally
settled by arbitration in accordance with the Arbitration Rules of the
Arbitration Institute of the Stockholm Chamber of Commerce. The arbitral
tribunal shall be composed of three arbitrators. The seat of arbitration shall
be Stockholm, Sweden. The language to be used in the arbitral proceedings shall
be English. The Parties undertake and agree that all arbitral proceedings
conducted with reference to this arbitration clause will be kept strictly
confidential. This confidentiality undertaking shall cover all information
disclosed in the course of such arbitral proceedings, as well as any decision or
award that is made or declared during the proceedings. Information covered by
this confidentiality undertaking may not, in any form, be disclosed other than
if and to the extent permitted by Section 5 of the Agreement.

 

6. EFFECTIVE DATE

The effective date of this Amendment is December 31, 2016.

 

 

[Signature page to follow]

 

Second Amendment Conditional Purchase Agreement

FastPartner AB

  3  



--------------------------------------------------------------------------------

This Amendment has been executed in two (2) original counterparts of which the
Parties have taken one each.

 

FASTPARTNER AB    CAREDX, INC.

/s/ Sven Olof

  

/s/ Peter Maag

By: Sven Olof    By: Peter Maag Date: January 20, 2017    Date: January 20, 2017
Place:    Place: Brisbane, California, USA

 

Second Amendment Conditional Purchase Agreement

FastPartner AB

  4  



--------------------------------------------------------------------------------

Appendix 1

ADDENDUM TO PROMISSORY NOTE

 

Second Amendment Conditional Purchase Agreement

FastPartner AB

  5  